UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2526



RICKY HILL,

                                              Plaintiff - Appellant,

          versus

DIANE R. NOVACK-HILL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CA-96-35-2-BO)


Submitted:    January 23, 1997            Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ricky Hill, Appellant Pro Se.    Diane R. Novack-Hill, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing for

lack of jurisdiction his civil action seeking a standard paternity

test in an effort to overturn a state court child support order. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Hill v. Novack-Hill, No. CA-96-35-2-BO (E.D.N.C.
Oct. 11, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2